                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

                                                :
    MUI T. LUU,                                 :
                              Plaintiff,        :
                                                :
                        v.                      :                   No. 18-cv-01897
                                                :
    KEVIN ESTERLY, and                          :
    LEHIGH VALLEY ACADEMY                       :
    REGIONAL CHARTER SCHOOL,                    :
                       Defendants.              :
                                                :

                                            ORDER

         AND NOW, this 14th, day of February, 2019, upon consideration of Plaintiff’s Amended
Complaint, ECF No. 11; Defendant Lehigh Valley Academy Regional Charter School’s (LVA)
Motion to Dismiss for Failure to State a Claim, ECF No. 14; Plaintiff’s Response to LVA’s
Motion to Dismiss, ECF No. 15; Plaintiff’s Notice informing the Court of Defendant Esterly’s
plea in the criminal charges filed against him in Pennsylvania state court and that the
Pennsylvania state court sentenced Defendant Esterly December 10, 2018, ECF No. 16; and this
Court’s August 1, 2018 Order that granted Esterly’s request for a stay pending the resolution of
the aforementioned criminal charges, ECF No. 12, and for the reasons set forth in the
accompanying Opinion, IT IS ORDERED that:

         1.     Defendant LVA’s Motion to Dismiss for Failure to State a Claim, ECF No. 44, is
GRANTED.

         2.     The claims in Counts IV, V, and VI are DISMISSED with prejudice. 1

         3.     The stay as to Defendant Esterly is LIFTED.




1
        The Court dismisses these Counts with prejudice because: (1) as a matter of law, there is
no sort of special relationship between LVA and Luu such that the she was a foreseeable victim;
(2) LVA is immune from a claim of negligent infliction of emotional distress under Pennsylvania
law; and (3) LVA is immune from punitive damages under 42 U.S.C. § 1983. Amendment to
these Counts would be futile.

                                                 1
                                              021319
        4.      The state law claims in Counts I, II, and III are DISMISSED without prejudice
to be refiled in the proper state court.

        5.      The Clerk of Court is directed to CLOSE this case.



                                            BY THE COURT:




                                            /s/ Joseph F. Leeson, Jr.
                                            JOSEPH F. LEESON, JR.
                                            United States District Judge




                                                2
                                             021319
